Matter of Redman (2018 NY Slip Op 06176)





Matter of Redman


2018 NY Slip Op 06176


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

[*1]In the Matter of ANDREW TODD REDMAN, an Attorney. 
(Attorney Registration No. 5071451)

Calendar Date: September 17, 2018

Before: Egan Jr., J.P., Lynch, Devine, Mulvey and Aarons, JJ.


Andrew Todd Redman, Bloomfield, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Andrew Todd Redman was admitted to practice by this Court in 2012 and lists a business address in Bloomfield, Connecticut with the Office of Court Administration. Redman now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Redman's application.
Upon reading Redman's affidavit sworn to August 14, 2018 and filed August 20, 2018, and upon reading the September 7, 2018 correspondence in response by the Chief Attorney for AGC, and having determined that Redman is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Devine, Mulvey and Aarons, JJ., concur.
ORDERED that Andrew Todd Redman's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Andrew Todd Redman's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Andrew Todd Redman is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Redman is hereby forbidden to appear as an attorney or [*2]counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Andrew Todd Redman shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.